Case 1:18-cr-20758-MGC Document 16 Entered on FLSD Docket 12/14/2018 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 18-CR-20758-Cooke

  UNITED STATES OF AMERICA

  vs.

  MANUEL ANTONIO BALDIZON MENDEZ,

               Defendant.
  ________________________________________/

                         JOINT MOTION FOR BOND HEARING AND
                         ADJOURNMENT OF STATUS CONFERENCE

           COMES NOW, the United States of America, through its undersigned counsel, respectfully

  requesting, jointly with the defendant, that the Court permit the parties to set a bond hearing before

  the duty magistrate judge on Thursday, December 20, 2018 (or for Your Honor to set a bond

  hearing on that date if the Court desires to handle the matter rather than having the duty magistrate

  judge conduct the hearing) and that the status conference presently set for January 16, 2019, be

  adjourned for 30 days to a date in mid-February 2019, as convenient for the Court. The request is

  made so that the parties can better explore resolution of this case, as explained in more detail

  below.

           1.     As the Court is aware, the defendant has been charged with money laundering, in

  violation of Title 18, U.S.C., Section 1956. He was transferred from immigration custody and

  remains in U.S. Bureau of Prisons custody under the instant criminal case.

           2.     The parties previously submitted a motion noting that the parties believe that the

  case can be concluded without the need for trial, motion practice or a contested sentencing hearing;

  however, the forfeiture issues were yet to be resolved. To that end, as part of the forfeiture



                                                    1
Case 1:18-cr-20758-MGC Document 16 Entered on FLSD Docket 12/14/2018 Page 2 of 3



  negotiations, the parties have been attempting to address the issue of a potential bond for the

  defendant. This issue, in turn, was complicated by the defendant’s immigration status.

         3.      The parties can now report that the immigration issues have been addressed and it

  is the parties’ expectation that, if bond is granted as the parties recommend, the defendant will be

  able to be released and better able to comply with a potential forfeiture resolution. Furthermore,

  because it took approximately one month since the government filed the prior motion to address

  the defendant’s immigration status, during which time the defendant remained incarcerated and

  was not able to advance the satisfaction of a potential forfeiture resolution, the parties also ask that

  the status conference be adjourned for 30 days.

         4.      For these reasons, the government respectfully requests that the Court permit the

  parties to set a bond hearing before the duty magistrate judge on Thursday, December 20, 2018 (or

  for Your Honor to set a bond hearing on that date if the Court desires to handle the matter rather

  than having the duty magistrate judge) and that the status conference presently set for January 16,

  2019, be adjourned for 30 days to a date in mid-February 2019, as convenient for the Court.

                                                 Respectfully submitted,
                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                           By: /s/ Walter M. Norkin
                                               WALTER M. NORKIN
                                               Assistant United States Attorney
                                               Court ID No. A5502189
                                               U.S. Attorney=s Office - SDFL
                                               99 N.E. 4th Street, Suite 718 Miami,
                                               FL 33132-2111
                                               Telephone: (305) 961-9406
                                               Email: Walter.Norkin@usdoj.gov




                                                     2
Case 1:18-cr-20758-MGC Document 16 Entered on FLSD Docket 12/14/2018 Page 3 of 3



                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk
  of the Court using CM/ECF, and served a copy to defense counsel by ECF and email, on
  December 14, 2018.

                                                   /s/ Walter M. Norkin
                                                    Assistant United States Attorney




                                              3
